Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


MiKayla Poteet, Appellant                             Appeal from the 145th District Court of
                                                      Nacogdoches County, Texas (Tr. Ct. No.
No. 06-19-00071-CR          v.                        F1522117).        Memorandum Opinion
                                                      delivered by Chief Justice Morriss, Justice
The State of Texas, Appellee                          Burgess and Justice Stevens participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, MiKayla Poteet, has adequately indicated her inability to pay
costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED AUGUST 19, 2019
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk